In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00242-CV


            NICK’S AUTOMOTIVE, LLC D/B/A NICK’S AUTO SALES, APPELLANT

                                                    V.

                TEXAS DEPARTMENT OF MOTOR VEHICLES, APPELLEE

                DIRECT APPEAL FROM THE MOTOR VEHICLE DIVISION
                 OF THE TEXAS DEPARTMENT OF MOTOR VEHICLES

                                          January 12, 2022
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Nick’s Automotive, LLC d/b/a Nick’s Auto Sales, seeks direct judicial

review from an order issued by the Motor Vehicle Division of the Texas Department of

Motor Vehicles.1       See TEX. OCC. CODE ANN. § 2301.751 (permitting direct appeals,

governed by the rules of appellate procedure).                Appellant’s brief was originally due

December 9, 2021, but was not filed. By letter of December 17, 2021, we notified



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
Appellant that the appeal was subject to dismissal for want of prosecution, without further

notice, if a brief was not received by December 27. To date, Appellant has not filed a

brief or had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                       Per Curiam




                                            2